Citation Nr: 1400092	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  07-30 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to October 30, 2009.

2.  Entitlement to a rating in excess of 70 percent for PTSD, from October 30, 2009.

3.  Entitlement to a rating in excess of 10 percent for a traumatic brain injury with headaches, prior to November 28, 2011.

4.  Entitlement to a rating in excess of 40 percent for traumatic brain injury with headaches, from November 28, 2011.

5. Entitlement to an effective date prior to October 30, 2009, for the grant of a total disability rating for compensation purposes based on individual unemployability (TDIU). 

(The issue of entitlement to a waiver of recovery of an overpayment in the calculated amount of $5,119 is the subject of a separate decision).  





ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The appellant had active service from February 1969 to June 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2006 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Baltimore, Maryland, and Roanoke, Virginia, on brokerage for the RO in Baltimore.  

The Board notes that during the period on appeal, a higher rating was granted for PTSD and the appellant's service-connected traumatic brain injury with headaches.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board may proceed to adjudicate this appeal.

As set forth above, the appellant also has an appeal pending with respect to the issue of entitlement to a waiver of overpayment in the amount of $5,119.  This claim is the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, (c)(10)(a)(2) (providing that because they differ from other issues so greatly, separate decisions shall be issued in overpayment cases in order to produce more understandable decision documents).



FINDINGS OF FACT

1.  Prior to October 30, 2009, the appellant's service-connected PTSD was manifested by depression, memory problems, productive of occupational and social impairment comparable to no more than deficiencies in most areas, such as work, school, family relations, judgment thinking or mood.

2.  From October 30, 2009, the appellant's service-connected PTSD was manifested by symptoms such as intermittent inability to perform activities of daily living productive of total occupational and social impairment.  

3.  Prior to October 30, 2009, the appellant's service-connected traumatic brain injury with headaches was manifested by headaches twice a week with no nausea, vomiting, visual, or neurological symptoms.

4.  From October 30, 2009, to November 27, 2011, the appellant's service-connected traumatic brain injury with headaches was manifested by headaches twice a week with nausea and dizziness resembling migraine headaches.

5.  From November 28, 2011, the appellant's service-connected traumatic brain injury with headaches was manifested by daily headaches that were not prostrating.

6.  From April 12, 2005, the date of the appellant's claim, the appellant met the schedular criteria for entitlement to a TDIU and the evidence is in equipoise as to whether he was able to maintain substantial gainful employment due to service-connected disability.


CONCLUSIONS OF LAW

1.  Prior to October 30, 2009, the criteria for entitlement to an evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2013).  

2.  From October 30, 2009, the criteria for entitlement to an evaluation of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2013).  

3.  Prior to October 30, 2009, the criteria for a rating in excess of 10 percent for traumatic brain injury with headaches are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.124a, Diagnostic Code 8199-8045, 8100 (2013).  

4.  From October 30, 2009, to November 27, 2011, the criteria for a rating of 30, but no higher, for traumatic brain injury with headaches are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.124a, Diagnostic Code 8199-8045, 8100 (2013).  

5.  From November 28, 2011, the criteria for a rating in excess of 40 percent for traumatic brain injury with headaches are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.124a, Diagnostic Code 8199-8045, 8100 (2013).  

6.  The criteria for an effective date from April 12, 2005, and no earlier, for the award of TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for a higher rating for PTSD.  Prior to initial adjudication of the claims, appropriate notice was provided in October 2004 and June 2005 letters.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In regard to the appellant's claim for a higher rating for headaches due to a traumatic brain injury, the appellant is appealing the initial rating assignment.  The appellant's is also appealing the initial effective date assigned for entitlement to TDIU.  The appellant's filing of a notice of disagreement as to the initial rating and effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment and effective date here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible, including records from Dr. J.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations for his service-connected PTSD in January 2006 and October 2009.  The RO provided appropriate VA examinations for his service-connected headaches in October 2005, October 2009 and November 2011.  The examinations are adequate because they are based on a thorough examination, a description of the appellant's pertinent medical history and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for these conditions  and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by medical records and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. PTSD

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

The appellant's claim for an increased evaluation was received on April 12, 2005.  As such, the rating period on appeal is from April 12, 2004. 38 C.F.R. § 3.400(o)(2) (2013).

Prior to October 30, 2009

A January 2006 VA examination report reflects that the VA examiner could not objectively document deterioration or worsening of signs or symptoms of PTSD since the last exam.  The appellant's PTSD remained unchanged in the absence of treatment.  The appellant had a tendency for social isolation, but he had a few friends and was able to venture out with his wife.  He was considered competent at handling funds.  He maintained adequate hygiene.  There were no impairments of thought processes or communication addressed or documented.  On examination, his behavior was appropriate.  He was appropriately groomed with good personal hygiene.  He made good eye contact.  His speech was non-spontaneous, pressured, poor production and high volume.  No hallucinations or delusions were detected.  No phobic or ritualistic behavior was present.  The mood was reported by the appellant as anxious and he was assessed by the examiner as moderately anxious.  Affect was appropriate to thought content and mood.  He denied suicidal or homicidal ideations, intentions or plans.  There was no evidence of disorganized thought processes.  He was logical and coherent, but required periodical goal redirections.  He was fully oriented to person, place, and time.  There were no deficiencies or memory, but concentration and attentions were moderately impaired.  Insight and judgment were fair.  The VA examiner assigned a GAF score of 50.  The appellant did not require treatment or medications.

A December 8, 2006 private evaluation by H.J., M.D., reflects that the appellant had a diagnosis of chronic PTSD with a GAF score of 35.  On examination, the appellant was pleasant and cooperative and maintained good eye contact.  He had an anxious affect.  He described having an anxious and depressed mood.  His speech had a regular rhythm and the quality of his speech was normal.  He had some derailment from the main subject.  He was oriented times three.  He had good insight and judgment.  His wife reported that there were some memory lapses.  Judgment was good.  He also had good insight.

March 2007 and January 2008 records from Dr. J. indicate that the appellant had an anxious mood.  An August 2007 private treatment record noted that "things are the same."  In a March 2008 private treatment record, Dr. J. stated that the appellant had cognitive difficulty.  He continued to have symptoms, did not sleep for more than 4 hours, and had stopped his medications.  A May 2008 private treatment record noted that the appellant had difficulty concentrating and had difficulty living alone.  He got a lot of help from his wife.  In an August 2008 private treatment record, Dr. J. stated that the appellant continued to have poor concentration and memory.  He could not do the serial 7 or spell the word "world" backwards, but he was oriented.  There were some attention and concentration problems.  He was very hypervigilant.  His effect was dull and constricted.  The appellant's medications were increased.  A November 2008 private treatment record noted that the appellant reported that he was still anxious and had nightmares and flashbacks.  In a February 2009 private treatment record, the appellant reported that things were about the same.  He was anxious.  A May 2009 private treatment record indicates that the appellant continued to have flashbacks and nightmares but was less anxious.  He denied any auditory verbal hallucinations or suicidal or homicidal ideation.  An August 2009 private treatment record noted that the appellant still had difficulty sleeping was forgetful.  He still got anxious and had flashbacks and nightmares.  He did not like to talk to people.  He denied having auditory verbal hallucinations or suicidal ideation.  

The Board finds that the appellant met the criteria for a 70 percent rating prior to October 30, 2009.  The Board finds that the evidence demonstrates that the appellant had occupational and social impairment, with deficiencies in most areas.  The evidence discussed above indicates the appellant had serious symptoms of PTSD.  He was consistently reported to be anxious and depressed.  The January 2006 VA examiner found that the appellant was moderately anxious.  Significantly, the January 2006 VA examiner found that the appellant had a GAF score of 50 and Dr. J. found the appellant had a GAF score of 35 in December 2006.  A Global Assessment of Functioning (GAF) score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).  The appellant's GAF scores indicate he had serious symptoms of PTSD.  The evidence also demonstrates the appellant reported having nightmares, flashbacks, and sleep problems.  The May 2008 private treatment record noted that the appellant had difficulty concentrating and had difficulty living alone.  In an August 2008 private treatment record, Dr. J. stated that the appellant continued to have poor concentration and memory.  Dr. J. also stated that the appellant reported he did not have any friends and did not like to socialize.  He reported having angry outbursts.  The Board finds that overall, the appellant's symptoms are consistent with a finding of occupational and social impairment, with deficiencies in most areas, warranting a rating of 70 percent, prior to October 30, 2009.

The Board finds that a rating in excess of 70 percent is not warranted, prior to October 30, 2009.  The evidence does not demonstrate that the appellant had total occupational and social impairment.  He consistently denied having hallucinations.  He did not display grossly inappropriate behavior.  He was oriented to person, place, and time.  Although the appellant had limited social interactions, he regularly interacted with his wife and was able to perform activities of daily living.  The January 2006 VA examiner specifically found that the appellant could perform simple assignments not requiring much contact with the general public and in a non-abrasive supervisory environment.  Thus, the Board finds the overall evidence does not show total occupational and social impairment.

The Board has considered whether extraschedular consideration is warranted for service-connected PTSD based on the evidence of functional, including occupational, impairment secondary to PTSD.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the appellant's PTSD are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the appellant's PTSD is primarily manifested by symptoms resulting in occupational and social impairment.  The applicable diagnostic code used to rate the appellant's disability provides for ratings based on this criteria, and the effects on occupational and social impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  The effects of the appellant's PTSD have been fully considered and are contemplated in the rating schedule.  Consideration of whether the appellant's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

From October 30, 2009

The appellant was evaluated at a VA examination on October 30, 2009.  The VA examiner noted that the appellant presented as a clean, but somewhat poorly groomed gentleman with holes in his pants legs and a severely worn cap that was frayed throughout the top.  His wife stated that she must struggle with him at times to shower.  The appellant was alert, attentive and oriented times four.  The appellant's affect was constricted and dull.  He appeared to be somewhat depressed.  He demonstrated clear anxiety when the discussion turned toward Vietnam.  He stated that he thought about it at least 20 days out of any given month.  He reported he has nightmares several times per week pertaining to Vietnam.  He did not describe any clear history of flashback episodes or exaggerated startle.  The appellant was only sleeping 4 hours per night.  His motivation level was variable, at times poor and at other times fair.  Socially, he reportedly interacted only with his wife and family members.  He denied suicidal ideation, intent, or plan.  His insight and judgment appeared to be weak.  He was able to manage hygiene demands on his own.  He could prepare meals and perform home cleaning tasks adequately.  He indicated he can manage his money on his own, although his wife managed their money.  The VA examiner found the appellant had "rather severe symptoms" of PTSD with a GAF score of 50.  The VA examiner found the appellant at this time was likely to experience significant difficulty managing workplace demands due to his medical issues.  Problems with PTSD were likely to disrupt work efficiency, concentration and consistency.  His capacity to manage additional stress was poor and his prognosis was poor.  

A November 2010 private treatment record from Dr. J. reflects that the appellant dropped out of treatment in August 2009.  He reported that his wife passed away in February 2010.  He reported that he had flashbacks, nightmares, and sleep problems.  He felt depressed, and sometimes hopeless and helpless.  He was guarded.  He had difficulty concentrating and had generally been withdrawn.  On examination, the appellant looked depressed.  He was disheveled and unkempt.  He denied any auditory or visual hallucinations.  He denied any suicidal ideation or homicidal ideation.  He sometimes thought about death.  His mood was depressed and anxious.  His affect was congruent with his mood.  

The Board finds that a 100 percent rating for PTSD is warranted from October 30, 2009.  The evidence demonstrates that the appellant has total occupational and social impairment.  The October 2009 VA examiner specifically found that the appellant at that time was likely to experience significant difficulty managing workplace demands due to his medical issues.  Problems with PTSD were likely to disrupt work efficiency, concentration and consistency.  His capacity to manage additional stress was poor and his prognosis was poor.  The November 2010 private treatment record from Dr. J. reflects that on examination, the appellant was disheveled and unkempt.  He reported that he sometimes thought about death and was sometimes hopeless and helpless.  He also had serious symptoms of PTSD including flashbacks and nightmares.  The October 2009 VA examiner found that appellant had a GAF score of 50 indicating serious impairment in social or occupational functioning.  Based on the evidence in the file from October 2009, the Board finds that a 100 percent rating is warranted for PTSD from October 30, 2009.

III.  Headaches

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection was granted for headaches due to shrapnel in the skull effective September 8, 2003.  Thus, the rating period on appeal is from September 8, 2003.  The appellant's headaches due to shrapnel in the skull are currently evaluated under Diagnostic Code 8199-8045.

The appellant filed a notice of disagreement with the initial rating assigned for his service-connected headaches in November 2006.  The regulations for traumatic brain injuries (TBI) were revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  38 C.F.R. § 4.124, Note (5) (2013).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  However, a veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The appellant has not requested review under the new criteria.  

Prior to October 23, 2008, brain disease due to trauma under Diagnostic Code 8045, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, was to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated at a maximum of 10 percent under Diagnostic Codes 9304, "Dementia due to head trauma."  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Codes 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. Part 4, § 4.124a, Diagnostic Codes 8045.

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  For residuals not listed in the Diagnostic Code that are reported on examination, they are to be evaluated under the most appropriate diagnostic code.  

As in effect from October 23, 2008, Diagnostic Code 8045 states there are three main areas of dysfunction that may result from TBIs (traumatic brain injuries) and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation (SMC) for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as 'total,' assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months warrants a 30 percent rating.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.

Analysis

Prior to October 30, 2009

The Board finds that a rating in excess of 10 percent is not warranted prior to October 30, 2009.  An October 2005 VA examination report reflects that the appellant reported having frequent headaches twice a week lasting anywhere from 9 to 12 hours responding to Tylenol.  The headaches occurred gradually without an aura and were located bifrontemporally.  There was no nausea or vomiting.  There were no visual or neurological symptoms.  The appellant is competent to report symptoms capable of lay observation, such as headaches, and the Board finds his statements to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As in effect prior to October 23, 2008, Diagnostic Code 8045 provided that purely subjective complaints such as a headache were to be rated at a maximum of 10 percent under Diagnostic Code 9304.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  As there is no evidence of multi-infarct dementia associated with brain trauma, the Board finds that a rating in excess of 10 percent is not warranted for headaches under Diagnostic Code 8045, as in effect prior to October 23, 2008.  

The Board also finds that a higher rating is not warranted under Diagnostic Code 8045, as in effect from October 23, 2008.  The appellant is service-connected for headaches, a subjective symptom.  Diagnostic Code 8045 provides that VA should separately evaluated any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis of based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  As the appellant has been diagnosed with headaches, the headaches may be evaluated under the rating criteria for migraine headaches under Diagnostic Code 8100.  Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months warrants a 30 percent rating.  Neither the rating criteria nor the Court has defined "prostrating."  By way of reference, according to Webster's New World Dictionary of American English, Third College Edition (p. 1080, 3rd College Ed. (1986)), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary (p. 1554, 31st Ed. (2007)), in which "prostration" is defined as "extreme exhaustion or powerlessness."  The appellant did not indicate that he had characteristic prostrating attacks.  The appellant reported having frequent headaches, but he did not indicate they were prostrating.  There was no nausea or vomiting or visual or neurological symptoms.  He reported the headaches occurred gradually and responded to Tylenol.  

The Board finds that the appellant is not entitled to a higher rating under any other criteria listed in Diagnostic Code 8045, prior to October 30, 2009.  The October 2005 VA examination report reflects that the appellant was alert and oriented times three.  His sensation was intact.  His upper and lower extremities were 5/5.  Deep tendon reflexes were equal.  His finger-to-nose, heel-to-shin, and rapid alternating movements were intact.  Gait and tandem gaits were normal.  The October 2005 VA examination indicated the appellant did not have any physical symptoms related to his service-connected headaches, and the appellant has not asserted that he has other physical symptoms.  Although the appellant had cognitive and emotional/behavioral dysfunction symptoms related to his service-connected PTSD, he is separately rated for those symptoms under his service-connected PTSD.  The Board finds that the overall evidence is consistent with an evaluation of 10 percent for headaches due to shrapnel in the skull, prior to October 30, 2009.

From October 30, 2009, to November 27, 2011

The Board finds that a higher rating of 30 percent is warranted for the appellant's service-connected TBI with headaches from October 30, 2009.  An October 30, 2009 VA examination report reflects that the appellant reported having headaches twice a week lasting up to a day, located across the forehead and that they were severe in nature.  He reported having nausea and dizziness associated with his headaches, especially in hot weather.  These headaches most resembled migraine headaches.  Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months warrants a 30 percent rating.  As the VA examiner described the appellant's headaches as resembling migraines, and the appellant reported nausea, which he denied at the October 2005 VA examination, the Board finds that the appellant's symptoms are most comparable to characteristic prostrating attacks occurring on an average once a month, warranting a 30 percent rating under Diagnostic Code 8100.  

The Board finds that an evaluation of 50 percent is not warranted under Diagnostic Code 8100.  The evidence does not reflect that the appellant had very frequent completely prostrating attacks productive of severe economic inadaptability.  Although the appellant's headaches are described as severe and most resembling migraine headaches, the October 2009 VA examination report does not reflect that the appellant had prostrating attacks.  Additionally, the VA examiner indicated that the appellant was able to perform several activities of daily living including feeding, driving, toileting and grooming.  Thus, the Board does not find that the appellant had very frequent completely prostrating attacks productive of severe economic inadaptability.  

The Board also finds that a rating in excess of 40 percent is not warranted under Diagnostic Code 8045.  The October 2009 VA examination report reflects that the appellant had moderate memory impairment and cognitive symptoms including decreased attention, difficulty concentrating, difficulty with executive functions; goal setting; planning and organizing.  The appellant also had moderately impaired judgment and frequently inappropriate social interaction.  He was always oriented to person, time, place and situation.  He had mildly impaired visual spatial orientation and mostly normal motor activity.  There were no physical findings of autonomic nervous system impairment, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculations, cranial nerve dysfunction, endocrine dysfunction, vision problems, psychiatric manifestations or other abnormalities.  The appellant's cognitive impairment and emotional/behavioral dysfunction symptoms have already been considered in the 70 percent rating for service-connected PTSD, as discussed above.  The October 2009 VA examination does not indicate the appellant has physical symptoms related to his service-connected TBI with headaches.  Although the appellant's gait was slow and antalgic, the VA examiner noted that it was due to right knee pain.  The appellant was also noted to have a loss of sense of smell.  However, the VA examiner found that the loss of sense of smell was secondary to chronic sinusitis unrelated to the shrapnel injury. 

In conclusion, the Board finds that the appellant's subjective symptom of headaches is adequately rated under Diagnostic Code 8100 for migraine headaches as 30 percent disabling for the period from October 30, 2009, to November 27, 2011.      

From November 28, 2011

From November 28, 2011, the appellant's service-connected traumatic brain injury with headaches are evaluated as 40 percent disabling.  The appellant was evaluated at a VA examination on November 28, 2011.  The appellant reported that his headaches were occurring more frequently since his last VA examination.  He reported having daily headaches that occurred on the top of his head and behind his eyes.  He reported that he woke up with these headaches.  He sometimes had associated nausea, usually a couple of times a week.  He described the headache pain as sharp and aching and rated it as 8-9 out of 10 on the pain scale.  He had no associated aura.  He did not take any medications to treat his headaches.  The headaches were not prostrating.  He stated that he would sit down and get his mind off the headaches.  They usually resolved after a couple of hours.  He reported that the pain was pulsating or throbbing on both sides of the head and that it worsened with physical activity.  The appellant did not have any scars relating to the condition. 

As discussed above, Diagnostic Code 8045 provides that the appellant's service-connected symptoms are headaches, which may be separately rated under Diagnostic Code 8100.  Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  The evidence does not demonstrate that the appellant had migraine headaches with characteristic prostrating attacks from November 28, 2011.  The November 2011 VA examiner specifically noted that the appellant's headaches were not prostrating.  The appellant reported that the headaches resolved after a couple of hours.  

The Board also finds that the appellant does not have cognitive, emotional/behavioral, or physical symptoms warranting a higher rating under Diagnostic Code 8045.  The only diagnosed residual attributable to TBI in the November 2011 VA examination is migraine headaches.  The appellant had objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  The appellant had mildly impaired judgment and occasionally inappropriate social interaction.  The appellant was occasionally disoriented to one of the four aspects of orientation.  His motor activity was normal.  His visual spatial orientation was mildly impaired.  He had three or more subjective symptoms that mildly interfered with work; instrumental activities of daily living; or work, family or other close relationships.  Specifically the VA examiner found that the appellant had daily headaches, intermittent lightheaded sensation, and some insomnia.  There were no neurobehavioral effects.  He was able to communicate by spoken and written language.  Consciousness was normal.  The VA examiner found the appellant's residual conditions did not impact his ability to work, and noted that the appellant was retired.  The VA examiner also noted that the appellant had a loss of sense of smell, but stated that hits was due to his chronic sinus condition and history of infections and not to his TBI.  The Board notes that many of the symptoms noted in the November 2011 VA examination have been considered in rating for the appellant's service-connected PTSD.  Additionally, none of the symptoms warrant a rating in excess of 40 percent for the appellant's service-connected headaches.  Consequently, the Board finds that an evaluation in excess of 40 percent for TBI with headaches due to shrapnel in the skull, from November 28, 2011, is not warranted.

Extraschedular Consideration

The Board has considered whether extraschedular consideration is warranted for service-connected headaches based on the evidence of functional, including occupational, impairment secondary to the TBI with headaches.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the appellant's headaches are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the headaches are primarily manifested by pain.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on pain, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  The effects of the appellant's headaches have been fully considered and are contemplated in the rating schedule.  Consideration of whether the appellant's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

III.  Entitlement to a TDIU prior to October 30, 2009

In an October 2011 rating decision, the appellant was granted entitlement to a TDIU effective October 30, 2009, the date of the VA examination.  In a November 2011 notice of disagreement, the appellant asserts that he has been unable to work since August 31, 2001, because of his service-connected PTSD.

The appellant filed a claim for entitlement to a TDIU on April 12, 2005.  TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appellant's claim for a higher rating for PTSD and the claim to reopen a claim for entitlement to service connection for headaches due to shrapnel in the skull arose out of the correspondence received on April 12, 2005.   

A total rating for compensation purposes based on individual unemployability will be granted when the evidence shows that a veteran is precluded, by reason of service connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 3 8 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. If there are two or more service-connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

The appellant had a total rating of 80 percent from August 31, 2001, and was rated as 50 percent disabling for PTSD from August 31, 2001.  Thus, the appellant has met the schedular criteria for a TDIU throughout the rating period on appeal. 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013); Harper v. Brown, 10 Vet. App. 125 (1997).

Furthermore, a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2013); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).

The appellant has specified that he believes he is entitled to TDIU from September 30, 2001, the date of his retirement.  As the appellant's claim for entitlement to a TDIU and an increased rating for PTSD was received by VA on April 12, 2005, that is the date upon which he filed the claim for a TDIU.  The Board finds that entitlement to a TDIU is warranted from that date.

As discussed above, the Board finds that the appellant's PTSD warrants a 70 percent evaluation, prior to October 30, 2009.  The appellant is also service-connected for residuals of shrapnel wounds, right thigh, rated as 30 percent from August 31, 2001; a shrapnel wound of the right leg, rated as 20 percent disabling form August 31, 2001; residuals of a shrapnel wound of the right shoulder, rated as 10 percent disabling from June 23, 1973; residuals of a shrapnel wound of the chest wall, muscle group XXI, rated as 10 percent from June 23, 1973; headaches due to shrapnel in the skull, rated as 10 percent disabling from September 8, 2003; and residuals of a shrapnel wound of the left knee, with abdominal scar, rated as noncompensable from June 23, 1973.  

The appellant's TDIU claim indicates that he retired in September 2001 and did not leave his job because of his disability.  He was a tractor driver/longshoreman, and reported having one year of college.  The January 2006 VA examination report indicates the appellant left his job because he had musculoskeletal problems.  The issue before the Board is whether the appellant is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  As discussed above, the January 2006 VA examiner found that the appellant had a GAF score of 50, indicating serious symptoms of PTSD.  The January 2006 VA examiner also indicated that the appellant's symptoms of PTSD were unchanged since the previous examination, indicating his symptoms were consistent from the time he filed his claim for an increased rating in April 2005.  The December 2006 private evaluation report from Dr. H.J. reflects that the appellant had a GAF score of 35, indicating major impairment in several areas, such as work.  The December 2006 VA examination report indicates the appellant was very hypervigilant and had angry outbursts.  He did not like to socialize and ad no friends.  The private treatment records from Dr. H.J. also indicate the appellant had anxiety and cognitive problems.  

The October 2005 VA examination report indicates the appellant had headaches occurring twice a week, lasting anywhere from 9 to 12 hours.  He was able to perform activities of daily living.  The VA examiner did not provide a specific opinion as to how the appellant's headaches affected his ability to work.  

The claims file does not contain any information regarding the effect of the appellant's other service-connected disabilities on his ability to work.  However, the appellant cited musculoskeletal problems as the reason he stopped working.  See January 2006 VA examination.  Several of the appellant's other service-connected disabilities include residuals of shrapnel wounds.  

Considering the appellant's severe PTSD symptoms, headache symptoms, and the high total rating due to all of his service-connected disabilities, the Board finds that the available evidence is in equipoise as to whether the appellant is entitled to a TDIU prior to October 30, 2009.  The available evidence indicates the appellant has serious symptoms that impact his ability to work due to his service-connected disabilities, particularly PTSD.  Although the January 2006 VA examiner found the appellant could perform simple assignments, the VA examiner noted that the job would have to not require much contact with the general public and be in a non-abrasive supervisory environment.  The appellant has a limited occupational background as a longshoreman and driver, which would require supervision.  The January 2006 VA examiner also noted that the appellant's PTSD symptoms were unchanged from his previous examination, indicating they were consistent throughout the period on appeal.  Construing the evidence in favor of the appellant and giving him the benefit of the doubt, the Board finds that entitlement to a TDIU is warranted from April 12, 2005, the date of his claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to a rating of 70 percent, but no higher, is warranted for PTSD, prior to October 30, 2009.

Entitlement to a rating of 100 percent is warranted for PTSD, from October 30, 2009.

Entitlement to a rating in excess of 10 percent for a traumatic brain injury with headaches, prior to October 30, 2009, is denied.

Entitlement to a rating of 30 percent, but no higher, for traumatic brain injury with headaches is granted from October 30, 2009, to November 27, 2011.

Entitlement to a rating in excess of 40 percent for traumatic brain injury with headaches, from November 28, 2011, is denied.

Entitlement to an earlier effective date for entitlement to TDIU from April 12, 2005, but no earlier, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


